      Case 5:18-cv-01117-JKP-ESC Document 135 Filed 05/24/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


PATRICIA SLACK, INDIVIDUALLY                   §
AND AS THE SURVIVING MOTHER                    §
OF CHARLES ROUNDTREE, JR.;                     §                SA-18-CV-01117-JKP
TAYLOR SINGLETON, BERNICE                      §
ROUNDTREE, AND AS                              §
REPRESENTATIVE OF THE ESTATE                   §
OF CHARLES ROUNDTREE, JR. AND                  §
ALL STATUTORY BENEFICIARIES;                   §
AND DAVANTE SNOWDEN,                           §
                                               §
                  Plaintiffs,                  §
                                               §
vs.                                            §
                                               §
CITY OF SAN ANTONIO, TEXAS,                    §
STEVE CASANOVA, SAN ANTONIO                    §
POLICE OFFICER,                                §
                                               §
                  Defendants.                  §

                            ORDER SETTING VIDEO HEARING

       Before the Court in the above-styled cause of action is Plaintiffs’ Motion to Compel

Discovery Responses from Defendants Steve Casanova and the City of San Antonio [#134],

which was filed on May 21, 2021. The Court is of the opinion the motion should be set for a

hearing.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion [#134] is set for a

videoconference hearing via Zoom at 1:30 p.m. on June 10, 2021. All parties are required to

appear by Zoom for the hearing. The information to join the hearing is as follows:

       Join ZoomGov Meeting: https://txwd-uscourts.zoomgov.com/j/16126729723

       Meeting ID: 161 2672 9723

       If there are questions regarding the Zoom appearance, the parties should contact Valeria

Sandoval, Courtroom Deputy, at txwdml_chambers_sa_judgechestney@txwd.uscourts.gov.


                                               1
      Case 5:18-cv-01117-JKP-ESC Document 135 Filed 05/24/21 Page 2 of 2




          Because earlier hearings in other cases may be in progress at the time attorneys log-in for

their scheduled hearing, attorneys may be required to wait in the Zoom “waiting room” until the

Courtroom Deputy addresses them. Parties should review the July 15, 2020 Standing Order

Regarding Telephone or Video Teleconference Hearings, which is available upon request from

the Courtroom Deputy and on the Court’s website.

          IT IS FURTHER ORDERED that the parties confer about the issues raised in

Plaintiffs’ motion and file a joint advisory via CM/ECF no later than June 8, 2021 that

indicates which issues, if any, remain in dispute after their conference. For each issue that

remains in dispute, each party should state its respective position and describe any relief being

sought.

          IT IS SO ORDERED.

          SIGNED this 24th day of May, 2021.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




                                                   2
